                                            Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                       Case No. 11-CR-00090-LHK-20
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING
                                                                                            COMPASSIONATE RELEASE
                                  14             v.
                                                                                            Dkt. No. 738
                                  15        ALAN CHARLES TINKER,
                                  16                    Defendant.

                                  17

                                  18           Defendant Alan Charles Tinker (“Defendant”) is currently in the custody of the Bureau of

                                  19   Prisons (“BOP”) and incarcerated at the Correctional Institution Great Plains (“CI Great Plains”).

                                  20   Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), also

                                  21   known as compassionate release. ECF No. 738. The government opposes the motion. ECF No.

                                  22   742. The United States Probation Office approved Defendant’s proposed release plan. ECF No.

                                  23   743. For the reasons set forth below, the Court GRANTS Defendant’s motion.

                                  24   I.      LEGAL STANDARD

                                  25           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  26   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  27   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  28                                                    1
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                             Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 2 of 8




                                   1   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                   2   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   3   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   4            The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                   5   that courts “consider[] the factors set forth in section 3553(a).” Those factors include, among other

                                   6   things, the nature and circumstances of the offense and the history and characteristics of the

                                   7   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                   8   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                   9   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                  10   defendant with needed medical care in the most effective manner; and the need to avoid

                                  11   unwarranted sentence disparities among defendants with similar records who have been found

                                  12   guilty of similar conduct. 18 U.S.C. § 3553(a).
Northern District of California
 United States District Court




                                  13            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may

                                  14   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  15   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  16   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  17   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  18   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  19   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  20   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  21   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  22   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  23   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                  24   community. Id. § 1B1.13(2).

                                  25   II.      DISCUSSION

                                  26            In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  27   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  28                                                      2
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 3 of 8




                                   1   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                   2   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   3   United States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

                                   4   2020). Third, a defendant must demonstrate that “extraordinary and compelling reasons”—as

                                   5   defined by the applicable Sentencing Commission policy statement—“warrant . . . a reduction.”

                                   6   18 U.S.C. § 3582(c)(1)(A)(i).

                                   7          Here, the government concedes that Defendant has exhausted his administrative remedies

                                   8   and therefore satisfies the first requirement under Section 3582. ECF No. 742 at 2. Thus, only the

                                   9   second two requirements are at issue in the instant case. Below, the Court first discusses whether

                                  10   Defendant has demonstrated extraordinary and compelling reasons and then discusses the

                                  11   §3553(a) sentencing factors.

                                  12          Defendant is currently 67 years old. ECF No. 738 at 3. Defendant’s age places him at
Northern District of California
 United States District Court




                                  13   increased risk of hospitalization or death if he were to contract COVID-19, according to the

                                  14   Centers for Disease Control (“CDC”). See Older Adults, CDC,

                                  15   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last visited

                                  16   March 26, 2021). Indeed, the CDC website states that 8 out of 10 deaths from COVID-19

                                  17   reported in the United States have been in adults 65 years and older. Id.

                                  18          Defendant asserts that he suffers from multiple health conditions, including: (1) chronic

                                  19   obstructive pulmonary disease; (2) a bundle branch block on the left side of his heart; (3) Stage 3

                                  20   Hepatitis C; (4) a 70-millimeter lesion on his liver; (5) a torn rotator cuff; (6) swelling in his legs

                                  21   below the knee, causing numbness and allowing him to stand for only 15 minutes; (7)

                                  22   hypertension; (8) hypothyroidism; (9) arthritis; and (10) depression. ECF No. 738 at 12-14. In

                                  23   addition, a medical report following a January 13, 2020 MRI examination of Defendant indicates

                                  24   that the MRI findings are “suggestive of small vessel disease.” Id. Exh. 11.

                                  25          Defendant’s Presentence Investigation Report (“PSR”) confirms that some of Defendant’s

                                  26   health conditions have been longstanding. Defendant’s PSR states that at the time of sentencing,

                                  27   Defendant had Stage 3/4 Hepatitis C; an approximately 70-millimeter lesion on his liver “which

                                  28                                                       3
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 4 of 8




                                   1   was checked by medical professionals and determined to be close to liver failure”; a torn rotator

                                   2   cuff; swelling in his lower right leg and trouble standing for longer than 15 minutes; arthritis; and

                                   3   depression. PSR ¶¶ 123, 125, ECF No. 748.

                                   4          The CDC states that chronic obstructive pulmonary disease (“COPD”) is known to

                                   5   increase an individual’s risk of severe illness from COVID-19. See People with Certain Medical

                                   6   Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

                                   7   with-medical-conditions.html (last visited March 26, 2021). The CDC also states that people with

                                   8   liver disease and hypertension may be at an increased risk of severe illness from COVID-19. Id.

                                   9   Furthermore, “[t]he more underlying medical conditions someone has, the greater their risk is for

                                  10   severe illness from COVID-19.” Id.

                                  11          The government concedes that, according to the CDC, COPD increases a person’s risk of

                                  12   severe illness or death from COVID-19, and liver disease and hypertension may increase a
Northern District of California
 United States District Court




                                  13   person’s risk of severe illness or death from COVID-19. ECF No. 742 at 8. The government

                                  14   points out that several of Defendant’s conditions, including his left bundle branch block, lesion on

                                  15   his liver, torn rotator cuff, and swelling in his legs, are not identified by the CDC as risk factors

                                  16   that increase or may increase a person's risk of severe illness from COVID-19. Id. at 8-9. Even so,

                                  17   courts have held that being over 60 years old with COPD qualifies as “extraordinary and

                                  18   compelling reasons” for compassionate release. See, e.g., United States v. Gonzalez, 451 F. Supp.

                                  19   3d 1194, 1197 (E.D. Wash. 2020) (granting compassionate release because Defendant “is in the

                                  20   most susceptible age category (over 60 years of age) and her COPD and emphysema make her

                                  21   particularly vulnerable”). Thus, the Court finds that Defendant has demonstrated extraordinary

                                  22   and compelling reasons for compassionate release.

                                  23          As to the § 3553(a) sentencing factors, on November 29, 2012, Defendant pleaded guilty to

                                  24   Count One of the Second Superseding Indictment, which alleged conspiracy to distribute fifty

                                  25   grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii),

                                  26   and 846. See Minute Entry from Change of Plea Hearing, ECF No. 341; Plea Agreement at 1,

                                  27   ECF No. 343; Order Accepting Plea, ECF No. 344. Defendant pleaded guilty pursuant to a

                                  28                                                      4
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 5 of 8




                                   1   Federal Rule of Criminal Procedure 11(c)(1)(C) binding plea agreement, in which the parties

                                   2   stipulated to a sentence of “180 months imprisonment consecutive to any other term of

                                   3   imprisonment [Defendant] may currently be serving.” ECF No. 343 at 5. In the plea agreement

                                   4   the government agreed to move to dismiss the eight remaining counts in the Second Superseding

                                   5   Indictment against Defendant at the time of sentencing. Id. at 6.

                                   6          On August 15, 2011, more than a year before Defendant’s November 29, 2012 plea of

                                   7   guilty in the instant federal case, the California Superior Court for Santa Cruz County sentenced

                                   8   Defendant to five years prison for a transportation of methamphetamine felony and a possession of

                                   9   methamphetamine for sale felony. PSR ¶ 91. Defendant’s state court offense conduct was the

                                  10   basis for Count One of the Second Superseding Indictment in the instant federal case. ECF No.

                                  11   343 at 5; PSR ¶ 91. This 180 month sentence was below Defendant’s United States Sentencing

                                  12   Guidelines range of 262 to 327 months, but above the ten year (120 month) statutory mandatory
Northern District of California
 United States District Court




                                  13   minimum term of imprisonment. PSR ¶ 135.

                                  14          This case was originally assigned to United States District Judge D. Lowell Jensen and was

                                  15   reassigned to the undersigned judge on October 20, 2015, after Judge Jensen retired. ECF No.

                                  16   660. On March 14, 2013, Judge Jensen sentenced Defendant, who was then 59 years old, to 180

                                  17   months imprisonment. ECF No. 398. Judge Jensen ordered the sentence to run concurrently with

                                  18   Defendant’s state court sentence because a consecutive sentence would essentially punish

                                  19   Defendant twice for the same crime. ECF No. 699.

                                  20          Defendant was in state custody for his state sentence from February 3, 2011 through

                                  21   November 14, 2011, when Defendant was remanded into federal custody for the instant case. PSR

                                  22   ¶¶ 24, 91. Thus, Defendant has been in custody for his concurrent state and federal sentences for

                                  23   122 months or over 10 years. For his federal sentence alone, Defendant has already served nine

                                  24   years and four months. Defendant’s projected release date is June 29, 2025. See Federal Bureau

                                  25   of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited March 16, 2021).

                                  26   Defendant has completed about 68% of his federal sentence and more than the 120 month

                                  27   statutory mandatory minimum term of imprisonment.

                                  28                                                    5
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 6 of 8




                                   1          As for calculating Defendant’s criminal history category at the time of his March 24, 2013

                                   2   sentencing, the following adult criminal convictions were considered: a 2001 possession of

                                   3   controlled substance felony, possession of methamphetamine felony, use or under the influence of

                                   4   controlled substance misdemeanor, possession of marijuana over 28.5 grams misdemeanor, and

                                   5   possession of hypodermic syringes misdemeanor, for which Defendant was sentenced to 36

                                   6   months of probation; a 2001 transporting methamphetamine felony, for which Defendant was

                                   7   sentenced to 60 months of probation and 180 days of county jail; a 2002 possession of controlled

                                   8   substance misdemeanor, for which Defendant was sentenced to 36 months of probation; a 2002

                                   9   carrying a concealed dirk or dagger felony, for which Defendant was originally sentenced to 36

                                  10   months of probation and 300 days in county jail, and later was sentenced to an additional 60 days

                                  11   in county jail following a probation violation; a 2003 possession of hypodermic needle/syringe

                                  12   misdemeanor, for which Defendant was sentenced to 36 months of probation; a 2005 possession
Northern District of California
 United States District Court




                                  13   of methamphetamine for sale felony, for which Defendant was sentenced to 36 months of

                                  14   probation and 365 days in county jail; a 2009 possession of methamphetamine felony and use or

                                  15   under the influence of controlled substance misdemeanor, for which Defendant was sentenced to 3

                                  16   years probation to participate in Proposition 36 drug treatment, and later was sentenced to 120

                                  17   days in county jail following four new arrests, probation violation admission, and deletion of

                                  18   Proposition 36; a 2009 driving while license suspended with prior misdemeanor, for which

                                  19   Defendant was sentenced to 3 years of probation; a 2010 possession of cocaine felony, for which

                                  20   Defendant was sentenced to three years of probation to participate in Proposition 36 drug

                                  21   treatment; and a 2010 driving while license suspended with prior misdemeanor, for which

                                  22   Defendant was sentenced to three years of probation and 30 days of county jail concurrent with

                                  23   another 2010 conviction for the same offense, which was not included in Defendant’s criminal

                                  24   history category calculation. Id. ¶¶ 79-83, 85-90. Defendant’s history score of 16 placed him in

                                  25   criminal history category VI. Id. ¶ 94. However, pursuant to United States Sentencing Guidelines

                                  26   Section 4B1.1(a), because Defendant was at least 18 years old at the time of the instant controlled

                                  27   substance felony offense, and Defendant had at least two prior felony controlled substance

                                  28                                                    6
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                             Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 7 of 8




                                   1   convictions, Defendant qualified as a career offender. Id. ¶ 73.

                                   2            In addition, Defendant’s PSR notes four adult criminal convictions that were not included

                                   3   in Defendant’s criminal history calculation at the time of Defendant’s March 14, 2013 sentencing:

                                   4   a 1973 hit and run misdemeanor, for which Defendant was sentenced to twelve months of

                                   5   probation; a 1985 obtain aid by fraud felony, for which Defendant was sentenced to 60 months of

                                   6   probation and 90 days in county jail; a 2004 driving while license suspended misdemeanor for

                                   7   which Defendant performed community service in lieu of a fine; and a 2010 driving while license

                                   8   suspended with prior misdemeanor, for which Defendant was sentenced to 30 days of county jail

                                   9   concurrent with the 2010 conviction for the same offense, which was included in Defendant’s

                                  10   criminal history calculation and was discussed above. PSR ¶¶ 77-78, 84, 88. At the time of these

                                  11   offenses, Defendant was 19 years old, 31 years old, 50 years old, and 56 years old, respectively.

                                  12   Id.
Northern District of California
 United States District Court




                                  13            On the one hand, Defendant’s criminal history is serious and demonstrates that Defendant

                                  14   has a longstanding drug addiction. Indeed, in Defendant’s PSR, Defendant described himself as a

                                  15   polysubstance abuser and that his drugs of choice were heroin and methamphetamine, but that he

                                  16   has also used opiates, alcohol, marijuana, crack cocaine, barbiturates, LSD, inhalants, and

                                  17   prescription medications including methadone. PSR ¶ 126. Defendant reported that on a daily

                                  18   basis he spent $100 for heroin and methamphetamine. Id.

                                  19            On the other hand, Defendant’s instant motion notes that Defendant has remained sober for

                                  20   the last ten years. ECF No. 738 at 23. The government does not dispute Defendant’s sobriety nor

                                  21   his good conduct in federal prison for nearly a decade. ECF No. 742 at 12.

                                  22            Moreover, Defendant’s release would be into the custody of the United States Immigration

                                  23   and Customs Enforcement (“ICE”). Defendant’s PSR notes that Defendant has an active ICE

                                  24   detainer. PSR at 1. Although the parties dispute Defendant’s precise immigration status, and

                                  25   Defendant argues that Defendant will not be deported due to his pending application for certificate

                                  26   of citizenship with US Customs and Immigration Services, Defendant does not contest that

                                  27   Defendant has an ICE detainer.

                                  28                                                     7
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
                                          Case 5:11-cr-00090-LHK Document 749 Filed 03/26/21 Page 8 of 8




                                   1          On balance, the Court concludes that the § 3553(a) factors support granting Defendant’s

                                   2   motion for compassionate release. Accordingly, this Court follows other courts that have granted a

                                   3   sentence reduction to defendants with detainers, reduced the defendants’ sentences to time served,

                                   4   and ordered that the defendants be released to ICE custody. See United States v. Guntipally, No.

                                   5   16-CR-00189-LHK, 2020 WL 6891827, at *4 (N.D. Cal. Nov. 23, 2020) (collecting cases

                                   6   nationwide).

                                   7   IV.   CONCLUSION

                                   8         For the foregoing reasons, the Court GRANTS Defendant’s motion for compassionate

                                   9   release. Defendant’s sentence is reduced to time served. This order is stayed for 14 days to ensure

                                  10   Defendant can be quarantined prior to his release from the Bureau of Prisons. Defendant shall be

                                  11   released as soon as he has completed quarantine. Upon release from the custody of the Bureau of

                                  12   Prisons, Defendant shall enter the custody of the United States Immigration and Customs
Northern District of California
 United States District Court




                                  13   Enforcement pursuant to Defendant’s detainer.

                                  14   IT IS SO ORDERED.

                                  15

                                  16   Dated: March 26, 2021

                                  17                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  18                                                   United States District Judge
                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                   8
                                       Case No. 11-CR-00090-LHK-20
                                       ORDER GRANTING COMPASSIONATE RELEASE
